IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-81,577-01



                         EX PARTE FABIAN HERNANDEZ



            ON APPLICATION FOR WRIT OF HABEAS CORPUS
           CAUSE NO. 20060D05825 IN THE 346TH DISTRICT COURT
                           EL PASO COUNTY

      Per curiam.

                                       ORDER

      This is a post conviction application for writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure article 11.071.

      Applicant was convicted in November 2009 of capital murder committed in

November 2006. T EX. P ENAL C ODE A NN. § 19.03(a). Based on the jury’s answers to the

special issues set forth in the Texas Code of Criminal Procedure, Article 37.071, sections
                                                                                  Hernandez - 2

2(b) and 2(e), the trial court sentenced him to death. Art. 37.071, § 2(g).1 This Court

affirmed applicant’s conviction and sentence on direct appeal. Hernandez v. State, 390

S.W.3rd 310 (Tex. Crim. App. 2012).

       Applicant presented nine allegations in his application in which he challenges the

validity of his conviction and sentence. The trial court held a live evidentiary hearing. As

to all of these allegations, the trial judge entered findings of fact and conclusions of law and

recommended that relief be denied.

       This Court has reviewed the record with respect to the allegations made by applicant.

We agree with the trial judge’s recommendation and adopt the trial judge’s findings and

conclusions, except for finding of fact number fifty-one and conclusion of law number forty-

six, which we reject. Based upon the trial court’s findings and conclusions and our own

review of the record, relief is denied.

       IT IS SO ORDERED THIS THE 28th DAY OF JANUARY 2015.

Do Not Publish




       1
        Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.